DISTRICT ATTORNEY
COUNTY OF NEW YORK
ONE HOGAN PLACE
New York, N. Y. 10043
(212) 335-9000

 

CYRUS R. VANCE, JR.

DISTRICT ATTORNEY

November 23, 2020

BY ECF

Hon. Edgardo Ramos

United States District Judge

Thurgood Marshall United States Courthouse
40 Foley Square, Room 619

New York, NY 10007

Re: Anthony Zappin v. Matthew F. Cooper, et al., 20 Civ. 2669 (ER)
Dear Judge Ramos:

I am the Assistant District Attorney representing defendant Lauren Liebhauser,
former Senior Investigator with the New York County District Attorney’s Office, in
the above referenced matter. In accordance with Your Honotr’s Individual Rules, I
wtite to respectfully request that the Court schedule a pre-motion conference in
anticipation of Investigator Liebhauser’s motion to dismiss the amended complaint
pursuant to Fed. R. Civ. P. 12(b)(6) for failure to state a claim upon which relief may
be granted.!

By way of brief history (as it relates to Liebhauser), on March 28, 2017, plaintiff
pro se Anthony Zappin was arrested in New York County for falsely reporting an
incident in the third degree (NY Penal Law §245.50[3][a]), a class A misdemeanor. He
subsequently pleaded guilty on September 19, 2017 to disorderly conduct, a violation
(NY Penal Law §240.20). In his amended complaint, filed on November 18, 2020,
plaintiff seeks compensatory and punitive damages and asserts 42 USC §1983 claims
of malicious abuse of process, First Amendment retaliation, and derivative conspiracy
claims against Investigator Liebhauser in her individual capacity for her alleged lapses,
fabricated statements, and suppression of exculpatory video evidence during the
investigation, arrest, and prosecution of plaintiff for the aforementioned crime. (See
generally, ECF Doc. 33, {| 19-25, 32-41, 63-67, 82-85, 91.)

 

! A previous request for a pre-motion conference in connection with the original complaint was rendered moot
when plaintiff filed his amended complaint pursuant to FRCP 15(a)(1)(B).
The grounds upon which Investigator Liebhauser seeks to file a motion to
dismiss include untimeliness, failure to state a claim, lack of personal involvement, and
qualified immunity, as follows:

(1) Having filed the current suit on March 31, 2020, more than three years after his
Match 28, 2017 arrest for filing a false police report, plaintiffs claims are time-barred.
See, ¢g., Hadid v. City of New York, 730 Fed. Appx. 68, 71 (2d Cir. 2018). Recent
pandemic-related executive orders issued by the Governor of New York are not
applicable here since Plaintiff has failed to make an equitable state tolling claim and
there is no state judicial remedy required prior to commencing a separate and
independent § 1983 federal action. Bd. Of Regents v. Tomanio, 446 U.S. 478, 485-489,
491 (1980).

(2) Plaintiff may not recover damages in a §1983 action when he ultimately pleaded
guilty. A guilty plea establishes probable cause, which is a complete defense to the
abuse of process and retaliation claims; and, in turn fatal to the derivative conspiracy
claims. Savino v. City of New York, 331 F.3d 63, 76 (2d Cir. 2003); Curley v. Vill. Of Suffern,
268 F.3d 65, 73 (2d Cir. 2001); Rechardson v. N.Y. City Health ¢ Hosps. Corp., 05 Civ.
6278 (RJS), 2009 U.S. Dist. LEXIS 25247, *48-49 (S.D.N.Y. Mar. 25, 2009).

(3) Plaintiff has failed to allege any collateral purpose beyond his criminal
prosecution to survive a motion to dismiss the abuse of process claim. Savino, 331 F.3d
at 76. Nor has he alleged a requisite objective harm or personal involvement by
Investigator Liebhauser to sustain the First Amendment retaliation claim. Réchardson,

2009 U.S. Dist. LEXIS 25247, at *56.

(4) — Alternatively, Investigator Liebhauser is entitled to qualified immunity as a
matter of law based on the objective reasonableness of her investigation and arrest of

plaintiff based on probable cause. Maly v Briggs, 475 US 335, 341 (1986).

For these reasons, I respectfully request the opportunity to discuss Investigator
Liebhauset’s anticipated motion at a date specified by the Court, or in the alternative,
that a motion schedule be set.

Respectfully submitted,

Robin McCabe

Assistant District Attorney
Senior Investigative Counsel

cc: All Parties [By ECF]
